--------------------------------------------------------------------------------

RETIREMENT AND CONSULTING AGREEMENT

THIS RETIREMENT AND CONSULTING AGREEMENT ("Agreement") is made and entered into
by and between SUNOPTA GRAINS AND FOODS, INC., a Minnesota corporation and a
wholly-owned subsidiary of SunOpta Foods, Inc. ("Company") and Allan G. Routh
("Routh").

In consideration of and exchange for the promises, covenants, and releases
contained herein, the parties mutually agree as follows:

1. Retirement. Routh agrees that Routh’s employment with Company shall cease
effective January 31, 2014 (“Retirement Date”). Routh will remain as an unpaid
Director of SunOpta Inc. through the rest of the current Directorship term.
Future terms as Director will be subject to nominating and election procedures
set out in the by-laws of the company.

2. Consideration. Company shall enter into a three year consulting contract with
Routh, pursuant to the terms and consideration stated herein: (i) The term of
Routh’s consultancy (“Consulting Period”) shall be February 1, 2014 thru January
31, 2017; (ii) Routh shall use his reasonable best efforts to timely perform
those duties and services reasonably requested by Company, and will report to
the CEO of Company. Routh’s responsibilities will include special projects and
assignments at the direction of the CEO; (iii) Routh’s compensation shall be in
year one: 150 consulting days at $2,000 per day equal to $300,000 or $25,000 per
month; in year two: 75 consulting days at $2,000 per day equal to $150,000 or
$12,500 per month; in year three: 25 consulting days at $2,000 per day equal to
$50,000 or $4,166.67 per month; (iv) payments will be made on the fifteenth day
of each month. Routh is responsible for all required taxes and will be issued a
Form 1099 at year end for consultancy services; (v) the Company shall pay COBRA
on behalf of Routh for the first 18 months of the Consulting Period; and (vi)
Routh’s unvested stock options will continue to vest during the consultancy
period.

a. Routh acknowledges that Routh would not otherwise be entitled to the
consideration set forth in this paragraph were it not for the covenants,
promises, and releases set forth hereunder. Routh acknowledges that the
compensation to be paid for his consulting services includes amounts that
constitute fair and adequate consideration for Routh’s promises, covenants and
release contained herein.

b. Routh acknowledges that Routh has received all wages and compensation due to
Routh from Company and that Company shall owe Routh nothing further once Routh
receives the consideration described in the preceding paragraph. For greater
clarity, amounts due from the Company as noted in this paragraph do not include
any amounts that may come due in the future related to Routh serving as a
Director of the Company beyond the current term.

c. Routh acknowledges he has returned or before the Retirement Date will return
all company property including documents in Routh’s possession, files, equipment
and vehicle, unless otherwise mutually agreed with the Company. Routh will
retain his current Company cell phone and transfer to a personal account, and
will retain his current laptop computer. Routh will continue to have access to
his SunOpta email account for a transition period of three months, at which time
his account will be closed.

- 1 -


--------------------------------------------------------------------------------

3. Release by Routh. Routh agrees to release and discharge Company and its
subsidiaries, related companies, parents, successors, assigns, officers,
contractors, directors, agents, attorneys, and current and former employees
(“Released Parties”) from any and all claims, debts, agreements, attorneys’
fees, penalties, interest, losses and expenses of every nature whatsoever, known
or unknown, suspected or unsuspected, filed or unfiled, based upon Routh’s
employment with the Company.

4. Covenant Not to Disclose Confidential Information/Trade Secrets. For purposes
of this Agreement, Confidential Information/Trade Secrets shall mean any and all
information of a proprietary or confidential nature or trade secret of Company.
Confidential Information/Trade Secrets shall include any and all information
about Company’s customers (whose identity and/or purchasing habits are not known
to the public), financial figures, financial reporting information not known to
the public, business plans, strategic plans, sales figures, inventions,
processing techniques and know how, information about Company’s sales know how,
works of authorship, marketing strategies, unique methods and procedures
regarding pricing, bidding and advertising, information relating to costs, sales
or services provided to Company by such vendors and suppliers, the prices
Company obtains or has obtained for Company’s products or services, compensation
paid to Company’s employees and consultants, and other terms of employment,
information regarding Company’s relations with its employees, information
regarding other employees or agents of Company, or any other confidential
information regarding the manner of business operations and actual or
demonstrably anticipated business, research or development of Company. Routh
acknowledges and agrees that the sale or unauthorized use or disclosure of any
of Company’s Confidential Information/Trade Secrets constitutes unfair
competition. Routh promises not to engage in any unfair competition with Company
using Company’s Confidential Information/Trade Secrets. Routh will not publish
or disclose, subsequent to the Retirement Date, any Confidential
Information/Trade Secret as defined herein.

5. Covenant Not to Compete. Although Routh may pursue other professional and
personal matters during the Consultancy Period, including employment or
consulting relationships with other entities, such activities may not conflict
with Routh’s obligations herein. Except with the prior written consent of
Company, which consent shall not be unreasonably withheld, Routh shall not,
during the Consultancy Period on his own account or as an employee, consultant,
partner, associate, agent, officer, manager, director or shareholder of any
other person, firm, entity, partnership or corporation:

a. own, manage, operate, lease, franchise, finance, control, advise, conduct,
engage or plan to engage in, be connected with, have any interest in, or assist
any person or entity engaged in any business competitive to the business of
Company, or pursue or usurp any business opportunity that Routh has become aware
of while an employee or consultant of Company, and which Company would have an
interest in and ability to engage in,

- 2 -


--------------------------------------------------------------------------------

b. solicit, contact, or initiate communications with customers or prospective
customers of Company or any affiliate or subsidiary of Company as of the
Retirement Date whose identities became known to Routh while an employee or
consultant of Company, in connection with the marketing, distribution,
promotion, leasing, selling, merchandising, or servicing of a product or service
which competes with the business, products, or services of Company or any other
related or affiliated entities of Company;

c. request, advise, or entice any supplier, vendor or affiliate of Company,
whose identities became known to Routh while an employee or consultant of
Company, to cease doing business or change the manner in which they do business
with Company or any related or affiliated entities of Company, or to provide
services or products to Routh or a third party that will limit or restrict the
ability of such suppliers, vendors or affiliates to provide such services or
products to Company or any related or affiliated entities of Company, or

d. employ, retain the services of, or offer to employ or retain the services of
(whether as an employee, independent contractor, consultant or otherwise) any
individual who provided services to Company or any affiliate or subsidiary of
Company, as of the date Routh ceases to be a consultant of Company, or request,
advise, or entice any such individual to leave the employment of or association
with Company or any related or affiliated entities of Company.

Routh acknowledges that the time period and the described scope of this
Paragraph 5 are reasonable and necessary to protect the legitimate business
interests of Company and its affiliates.The parties agree that a breach of this
Paragraph 5 by Routh would cause significant and irreparable injury to Company,
and damages would be an inadequate remedy. Accordingly, Routh agrees that
Company will be entitled, without waiving any additional rights or remedies
otherwise available at law or in equity, to injunctive and other equitable
relief if Routh breaches or intends or threatens to breach this Agreement.

6. Consideration Period and Rescission of Release. Routh acknowledges that the
consideration given in this Agreement for the waiver and release in Paragraph 3
is in addition to anything of value to which Routh was already entitled. Routh
further acknowledges that Routh has been advised by this writing, that: (a)
Routh’s waiver and release does not apply to any rights or claims that may arise
after the execution of this Agreement; (b) Routh should consult with an attorney
prior to executing this Agreement; (c) Routh has twenty-one (21) days to
consider this Agreement (although Routh may by Routh’s own choice execute this
Agreement earlier); (d) Routh has fifteen (15) days following the execution of
this Agreement by the parties to rescind the Agreement; and (e) this Agreement
shall not be effective until the date upon which the revocation/rescission
periods have expired (“Effective Date”). To be effective, the
revocation/rescission must be in writing, and delivered to Company, in care of
Michelle Coleman, 7301 Ohms Ln, Edina, MN 55439 either by hand or by mail within
the respective revocation/rescission periods. In the event Routh exercises any
right of rescission or revocation, Company may at its sole option either nullify
this Agreement in its entirety or may keep it in effect as to all claims not
rescinded or revoked. In the event Company opts to nullify the entire Agreement,
neither Company nor Routh will have any rights or obligations whatsoever under
this Agreement.

- 3 -


--------------------------------------------------------------------------------

7. Confidentiality. The nature and terms of this Agreement are strictly
confidential and they have not been and shall not be disclosed by Routh at any
time to any person other than Routh’s lawyer or accountant, a governmental
agency, or Routh’s immediate family without the prior written consent of an
officer of Company, except as necessary in any legal proceedings directly
related to the provisions and terms of this Agreement, to prepare and file
income tax forms, or as required by court order after reasonable notice to
Company.

8. Cooperation. Routh agrees to cooperate with Released Parties regarding any
pending or subsequently filed litigation, claims or other disputes involving
Released Parties that relate to matters within the knowledge or responsibility
of Routh. Without limiting the foregoing, Routh agrees (i) to meet with a
Released Party’s representatives, its counsel or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency, or other adjudicatory body; and (iii) to provide Company with notice of
contact by any adverse party or such adverse party’s representative, except as
may be required by law. Company will reimburse Routh for reasonable expenses in
connection with the cooperation described in this paragraph.

9. Non-Admission. This Agreement shall not be construed as an admission by
Company of any liability or acts of wrongdoing or unlawful discrimination, nor
shall it be considered to be evidence of such liability, wrongdoing, or unlawful
discrimination.

10. Non-Disparagement. Routh agrees not to make statements to clients,
customers, suppliers and employees of Company (or any of its affiliates) or to
other members of the public that are in any way disparaging or negative towards
Company, any of its affiliates, or the products, services, representatives or
employees of any of the foregoing.

11. Applicable Law and General Provisions. This Agreement shall be interpreted
under Minnesota law. This Agreement sets forth the entire agreement between the
parties. Routh is not relying on any other agreements or oral representations
not fully addressed in this Agreement. Any prior agreements between or directly
involving Routh and Company are superseded by this Agreement, except any prior
agreements related to inventions, business ideas, confidentiality of corporate
information, and non-competition remain intact. The provisions of this Agreement
are severable, and if any part of this Agreement except Paragraph 3 is found by
a court of law to be unenforceable, the remainder of this Agreement will
continue to be valid and effective. It is the desire and intent of the Company
and Routh that the provisions contained in Paragraph 5 herein be enforced to the
fullest extent permissible under the laws and public policy applied in each
jurisdiction in which enforcement is sought. Accordingly, if, at the time of
enforcement of Paragraph 5 of this Agreement, a court shall hold that the
duration or scope stated in Paragraph 5 is unreasonable under circumstances then
existing, the parties agree that the maximum duration or scope under such
circumstances shall be substituted for the stated duration, scope, or area. The
headings in this Agreement are provided for reference only and shall not affect
the substance of this Agreement.

- 4 -


--------------------------------------------------------------------------------

12. Voluntary and Knowing. This Agreement is executed voluntarily and without
any duress or undue influence on the part or behalf of the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

Dated: January 10, 2014        “COMPANY”          SUNOPTA FOODS, INC.,          
  By: /s/Steve Bromley                             Steve Bromley          Chief
Executive Officer             Dated: January 10, 2014        “ROUTH”         
Allan G. Routh                  /s/ Allan G. Routh                           
       (Signature)


- 5 -


--------------------------------------------------------------------------------